AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                  for the_                                EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                              May 07, 2019
 JANET STONE, on her own behalf and on the behalf of
                                                                                                               SEAN F. MCAVOY, CLERK
           all others similarly situated,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-87-RMP
   MID AMERICA BANK & TRUST COMPANY, and                             )
      GENESIS BANKCARD SERVICES, INC.,                               )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Stipulated Motion to Dismiss with Prejudice All Claims by Plaintiff Janet Stone, ECF No. 25, is GRANTED.
’
              Plaintiff’s Complaint is dismissed with prejudice and without fees or costs to any party.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Rosanna Malouf Peterson                       on a motion to dismiss.




Date: May 7, 2019                                                          CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                            Virginia Reisenauer
